Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 28, 52 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 52, the UE is recited as using up to N downlink reference signals for positioning purposes in addition to [a number of reference signals used for] a maximum number of estimates or determinations. However, in claim 2, the maximum number of reference signals for positioning purposes is recited as corresponding to the maximum number of estimates or determinations. In the case of N=0, no additional reference signals are used and claim 12 has no meaning. In the case of N>0, the additional reference signals conflicts with the correspondence of maximum numbers in claim 2.
Regarding claims 28 and 68, when the maximum number is zero, no reference signals are received and no estimates or determinations are performed which negates the method of claim 1. 


Claims 12 and 52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 12 and 52, in the case of N=0, no additional reference signals are used and the claim does not further limit the parent claim 2 or 42. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-12, 16-24, 26, 37, 39-52, 56-64, 66, 77 and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0349866) in view of Siomina et al. (US 2013/0310077).
Regarding claim 1, Lin discloses a method of wireless communication performed by a user equipment (UE) (fig. 1, item 116), comprising: receiving, via one or more component carriers (para. 248; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 248; note: base station transmitting a reference signal associated with a beam; fig. 3 and para. 49; note: transceiver for a base station), wherein a number of the received one or more downlink reference signals is less than or equal to a maximum number of downlink path loss estimates (paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss; para. 169; note: a maximum number of PL estimates is 4 per cell), spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof to be simultaneously maintained by the UE, and wherein the maximum number does not include any downlink reference signals the UE is already monitoring for other purposes (para. 169; note: maximum number of PL estimates based on reference signals for beams); and performing a downlink path loss estimate (fig. 21, step 2105), a spatial transmit beam determination, a spatial receive beam determination, or any combination thereof at least based on each of the received one or more downlink reference 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 41, Lin discloses a user equipment (UE) (fig. 1, item 116), comprising (fig. 3): a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (para. 444-447): receive, via the at least one transceiver on one or more component carriers (para. 248; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 248; note: base station transmitting a reference signal associated with a beam; fig. 3 and para. 49; note: transceiver for a base station), wherein a number of the received one or more downlink reference signals is less than or equal to a maximum number of downlink path loss estimates (paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss; para. 169; note: a maximum number of PL estimates is 4 per cell), spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof to be simultaneously maintained by the UE, and 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
  Regarding claims 2 and 42, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof to be simultaneously maintained by the UE (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell) for positioning purposes (Siomina, fig. 3, steps 2020 and 2090 and para. 75) corresponds to a maximum number of distinct downlink reference signals that can be simultaneously used by the UE (Lin, paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and 
Regarding claims 3 and 43, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 4 and 44, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 5 and 55, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 6 and 46, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE for all of the one or more serving or neighboring TRPs operating on the one or more component carriers (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 7 and 47, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 8 and 48, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number, within each of the one or more component carriers, of the distinct downlink reference signals to be simultaneously maintained by the UE across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 9 and 49, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all 
Regarding claims 10 and 50, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of the distinct downlink reference signals to be simultaneously maintained by the UE across all downlink positioning reference signals received across all of the one or more component carriers, or a maximum number of the distinct downlink reference signals that can be simultaneously used by the UE across all uplink reference signals across all of the one or more component carriers, or a maximum number of the distinct downlink reference signals that can be simultaneously used by the UE across all positioning reference signals across all of the one or more component carriers (Lin, paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).    
Regarding claims 11 and 51, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein the maximum number is a maximum number of 
Regarding claims 12 and 52, Lin in view of Siomina teaches and makes obvious the method of claim 2 and UE of claim 42, wherein, in addition to the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof, the UE can use up to N downlink reference signals for positioning purposes (note: as best understood in light of the rejection under 35 U.S.C. 112 above, N=0; Lin, paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 16 and 56, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a 
Regarding claims 17 and 57, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 18 and 58, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers and across all of the one or more component carriers for each of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 19 and 59, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers for all of the one or more serving or neighboring TRPs operating on a serving cell (Lin, 
Regarding claims 20 and 60, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 21 and 61, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof for each of the one or more component carriers and across all of the one or more component carriers for all of the one or more serving or neighboring TRPs (Lin, para. 169; note: a maximum number of PL estimates is 4 per cell; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 22 and 62, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all downlink positioning reference signals received within each of the one or more component carriers (Lin, paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference 
Regarding claims 23 and 63, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all downlink positioning reference signals received across all of the one or more component carriers (Lin, paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 24 and 64, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the UE does not maintain more than the maximum number of downlink path loss estimates, spatial transmit beam determinations, spatial receive beam determinations, or any combination thereof across all downlink positioning reference signals received within each of the one or more component carriers and across all of the one or more component carriers (Lin, paras. 151 and 154-155; note: one reference signal per beam, path loss for a beam, pathloss difference among different beams and beam specific pathloss as related to a maximum number of PL estimates is 4 per cell - para. 169; para. 248; note: carrier f of serving cell C; note: in at least a simple case of one component carrier with one serving TRP).  
Regarding claims 26 and 66, Lin in view of Siomina teaches and makes obvious the method of claim 1 and UE of claim 41, wherein the maximum number is specified in a wireless communications standard (Lin, paras 169; paras. 34, 70 and 164; note: 3GPP standard specifications).  
Regarding claims 37 and 77, Lin in view of the embodiment of Siomina does not teach and make obvious the method of claim 1 further comprising: and the UE of claim 41 wherein the at least one processor is further configured to perform: receiving, from the one or more serving or neighboring TRPs on the one or more component carriers, one or more downlink positioning reference signals. However, in an alternate embodiment Siomina discloses positioning reference signals used for DL pathloss (paras. 315-316). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, from the one or more serving or neighboring TRPs on the one or more component carriers, one or more downlink positioning reference signals in the invention of Lin in view of the embodiment of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing network measurements using signaling as is known in the art (Siomina, paras. 315-316; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 39 and 79, Lin in view of Siomina teaches and makes obvious the method of claim 37 and UE of claim 77, wherein the one or more downlink positioning reference signals comprise one or more positioning reference signals (PRS), one or more navigation reference signals (NRS), one or more tracking reference signals (TRS), one or more cell-specific reference signals (CRS), one or more channel state information reference signals (CSI-RS), one 
Regarding claims 40 and 80, Lin in view of the embodiment of Siomina does not teach and makes obvious the method of claim 1 and UE of claim 41, wherein the one or more downlink reference signals comprise one or more synchronization signal blocks (SSBs), one or more channel state information reference signals (CSI-RS), one or more positioning reference signals (PRS), or any combination thereof. However, in an alternate embodiment Siomina discloses positioning reference signals used for DL pathloss (paras. 315-316). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more downlink reference signals comprise one or more synchronization signal blocks (SSBs), one or more channel state information reference signals (CSI-RS), one or more positioning reference signals (PRS), or any combination thereof in the invention of Lin in view of the embodiment of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing network measurements using signaling as is known in the art (Siomina, paras. 315-316; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 81, Lin discloses a user equipment (UE) (fig. 1, item 116), comprising: means (fig. 3; paras. 444-447) for receiving, via one or more component carriers (para. 248; note: carrier f of serving cell C), one or more downlink reference signals from one or more serving or neighboring transmission-reception points (TRPs) (paras. 55-56, 151 and 248; note: base station transmitting a reference signal associated with a beam; fig. 3 and para. 49; note: transceiver for a base station), wherein a number of the received one or more downlink reference signals is less than or equal to a maximum number of downlink path loss estimates (paras. 151 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 82, Lin discloses a non-transitory computer-readable medium (fig. 3, item 310) storing computer-executable instructions (paras. 444-447), the computer-executable instructions comprising: at least one instruction instructing a user equipment (UE) to receive, via one or more component carriers (para. 248; note: carrier f of serving cell C), one or more 
However, Lin does not disclose the pathloss estimates are maintained by the UE for positioning purposes. Siomina discloses this feature (fig. 3, steps 2020 and 2090 and para. 75). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have pathloss estimates are maintained by the UE for positioning purposes in the invention of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, determining position based on pathloss as is known in the art (Siomina, paras. 1 and 75; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).


Claims 25, 27, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siomina as applied to claim 1 or 41 above, and further in view of Kim et al. (US 2019/0306739).
Regarding claims 25, 27, 65 and 67, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, wherein the maximum number is based on capabilities of the UE and wherein the UE receives the maximum number from a serving base station or a location server.  However, Kim discloses a maximum number for communications determined based on UE capability (para. 228, last sentence) and the UE receiving the maximum number form a serving base station (para. 165; fig. 7, step 710). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the maximum number based on capabilities of the UE and wherein the UE receives the maximum number from a serving base station or a location server in the invention of Lin in view of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, limiting communication parameters to the ability of a UE and providing communication parameters from a network as is known in the art (Kim, paras. 165 and 228; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 28-29 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siomina as applied to claim 1 or 41 above, and further in view of Siomina et al. (US 2013/0065612).
Regarding claims 28 and 68, as best understood in light of the rejection under 35 U.S.C. 112 above, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, wherein the maximum number is based on the positioning purposes being an enhanced cell identifier (E-CID) positioning procedure. However, Siomina ‘612 discloses a maximum number of measurements (determinations) based on E-CID positioning (para. 39; para. 115, especially five sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the maximum number based on the positioning purposes being an enhanced cell identifier (E-CID) positioning procedure in the invention of Lin in view of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, limiting communication parameters under various conditions as is known in the art (Siomina ‘612, paras. 396 and 115; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 29 and 69, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, wherein based on the positioning purposes being an uplink time difference of arrival (UL-TDOA) positioning procedure, a multi-round-trip- time (RTT) procedure, or an angle-of-arrival (AoA)-based positioning procedure, the maximum number is at least three. However, Lin discloses a maximum number as 4 (para. 169). Further, Siomina ‘739 discloses a maximum number of measurements (determinations) based on AoA and E-CID positioning (paras. 11 and 39; para. 115, especially five sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have, based on the positioning purposes being an uplink time difference of arrival (UL-TDOA) positioning procedure, a multi-round-trip- time (RTT) procedure, or an angle-of-arrival (AoA)-based positioning procedure, the maximum number is at least three in the invention of Lin in .

Claims 34, 36, 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Siomina as applied to claim 1 or 41 above, and further in view of Kazmi et al. (US 2015/0011236).
Regarding claims 34 and 74, Lin in view of Siomina does not disclose the method of claim 1 and UE of claim 41, further comprising: transmitting an uplink reference signal for positioning based on the estimated downlink path loss, the determined spatial transmit beam, or a combination thereof. However, Kazmi discloses transmitting an uplink reference signal (para. 346; note: SRS transmission based on MPR) based on downlink path loss (paras. 169 and 173; note: MPR based on DL pathloss). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting an uplink reference signal for positioning based on the estimated downlink path loss, the determined spatial transmit beam, or a combination thereof in the invention of Lin in view of Siomina. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper transmit power for communications as is known in the art (Kazmi, paras. 169, 173 and 346; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 36 and 76, Lin in view of Siomina and Kazmi teaches and makes obvious the method of claim 34 and UE of claim 74, wherein the uplink reference signal .  

Allowable Subject Matter
Claims 13-15, 30-33, 35, 38, 53-55, 70-73, 75 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462